Case: 16-30650      Document: 00514045252         Page: 1    Date Filed: 06/22/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-30650                                FILED
                                  Summary Calendar                          June 22, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CARLOS L. LINARES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:15-CR-71-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       A jury convicted Carlos L. Linares of aiding and abetting the theft of
government funds, in violation of 18 U.S.C. §§ 641 and 2 (Count One); failure
to maintain an effective anti-money laundering program, in violation of
31 U.S.C. §§ 5318(h) and 5322 (Count Two); and obstruction of a proceeding
before a federal agency, in violation of 18 U.S.C. § 1505 (Counts Three and




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30650     Document: 00514045252    Page: 2   Date Filed: 06/22/2017


                                 No. 16-30650

Four). On appeal, Linares argues that the evidence was insufficient to support
his convictions.
      Linares did not renew his motion for a judgment of acquittal at the close
of all the evidence. Accordingly, Linares has waived any objection to the denial
of his motion, and our review is “limited to determining whether there was a
manifest miscarriage of justice.” See United States v. Delgado, 256 F.3d 264,
274 (5th Cir. 2001).
      With respect to Count One, the only argument that Linares raises is that
the Government failed to sufficiently prove that he acted knowingly or with
fraudulent intent. To establish a violation of § 641, the Government was
required to prove in relevant part that Linares stole or knowingly converted
money or property to his use or the use of another and that he did so knowing
that the money or property was not his and with the intent to deprive the
owner of the use or benefit of the money or property. See FIFTH CIRCUIT
PATTERN JURY INSTRUCTION (CRIMINAL), No. 2.27.
      There was no dispute that from March 2012 through May 2013, Linares
cashed more than 270 fraudulent and/or stolen United States Treasury checks,
causing more than $1.6 million in loss. At trial, the Government introduced
evidence that Linares accepted, cashed, and deposited hundreds of thousands
of dollars’ worth of Treasury checks that no reasonable person would have
accepted. As an example, Linares cashed a check where the payee’s name
appeared as “%NA” with an address in Tampa, Florida. For more than 100 of
the checks Linares cashed, he failed to verify and/or retain a copy of the
customer’s identification. Of the checks he verified, he often accepted IDs that
were obviously fraudulent.




                                       2
     Case: 16-30650       Document: 00514045252         Page: 3     Date Filed: 06/22/2017


                                       No. 16-30650

       The Government presented sufficient evidence for the jury to find that
Linares knew he was cashing fraudulent checks. 1 Linares has failed to show
that his conviction on Count One was a manifest miscarriage of justice.
Delgado, 256 F.3d at 274.
       As for Count Two, to establish a violation of §§ 5318 and 5322, the
Government was required to prove, in part, that Linares did not have a written
anti-money laundering program in place at his business; that the anti-money
laundering program, if any, failed to meet certain minimum requirements
outlined in the regulations; and that he acted willfully.                Because Linares
operated a money service business, he was required to comply with the Bank
Secrecy Act (BSA) and have an effective anti-money laundering program in
place at his business. See 31 U.S.C. §§ 5318(h); 5312(a)(2)(K).
       The evidence at trial established that, from the date of the first Internal
Revenue Service (IRS) compliance exam in 2010 through at least early 2014,
Linares was never in compliance with the BSA. The IRS examiner told Linares
that he was subject to the BSA in 2010; Linares received written guidance from
the IRS regarding his obligations under the BSA; and Linares certified in 2009
and in 2012 that he was aware that he was subject to the BSA. The evidence
provided a sufficient basis for the jury to conclude that Linares was fully aware
of his obligations under the BSA and that he deliberately chose not to comply.
Linares’s claim to the contrary is without merit. See Delgado, 256 F.3d at 274.
       Count Three charged Linares with obstructing the 2010 IRS compliance
examination. Count Four was based on the 2013 exam. To establish each
offense, the Government was required to prove, in part, that Linares knew that

       1  The district court also provided the jury with this Circuit’s pattern instruction on
deliberate ignorance, and advised the jury, “you may find that the defendant had knowledge
of a fact if you find that the defendant deliberately closed his eyes to what otherwise would
have been obvious to him.” See FIFTH CIRCUIT PATTERN JURY INSTRUCTION (CRIMINAL),
No. 1.37A.


                                              3
    Case: 16-30650       Document: 00514045252      Page: 4     Date Filed: 06/22/2017


                                    No. 16-30650

a proceeding was pending before a federal agency and that he corruptly
endeavored      to   influence,   obstruct,   or   impede     the   due   and   proper
administration of the law under which the proceeding was being conducted.
         As relevant to Count Three, Linares failed to provide the IRS examiner
with copies of any checks, but a later federal search led agents to recover
numerous checks that would have been responsive to the examiner’s request.
Additionally, Linares told the examiner (1) that he did not cash checks worth
more than $5,000, and (2) that he did not allow customers to cash more than
$5,000 in checks at a time. The evidence proved that both statements were
false.
         Finally, as to Count Four, Linares refused to provide a second IRS
examiner with copies of any checks or identification cards. But the federal
search revealed that Linares had in his possession over 90 different checks and
more than 150 different identification cards that he had not provided to the
IRS. Linares told the IRS examiner (1) that he did not allow customers to cash
more than $10,000 worth of checks in a single day; (2) that he “very rarely”
allowed customers to cash more than one check at a time; and (3) that the vast
majority of his customers were “regulars” who “lived or worked in the
community.” The evidence proved that all three representations were false.
         Linares attempts to attack these convictions based on an alleged
“language and comprehension barrier.” Both IRS examiners testified that they
had no trouble communicating with Linares and that he never gave them any
indication that he did not fully understand them. Indeed, Linares admitted
during questioning from his attorney that he frequently communicates with
others in English and “understand[s] generally what’s being said.” Linares’s
attempt to attack the sufficiency of the evidence with respect to Counts Three
and Four based on an alleged language barrier is without merit.



                                          4
    Case: 16-30650   Document: 00514045252     Page: 5   Date Filed: 06/22/2017


                                No. 16-30650

     Based on the evidence presented, a reasonable jury was entitled to find
that Linares intentionally lied to the IRS examiners and refused to provide
them with relevant documents that they had requested in the course of their
compliance examinations. Linares had failed to show that his convictions
amount to “a manifest miscarriage of justice.” See Delgado, 256 F.3d at 274.
     The judgment of the district court is AFFIRMED.




                                      5